DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed 11/05/2020.  Currently, new claims 9-10 have been added, claims 1-10 are pending.

Claim Objections
Claims 1-10 are objected to because of the following informalities:
In claim 1, line 2, the claimed limitation “a human body” should be changed to “the human body” to refer to the human body taught in line 2 of the claim.
In claim 1, lines 5-6, the claimed limitation “that discharges ions … to a human body … where the static electricity control device” should be changed to “that discharges the ions … to the human body … where the human body static electricity control device”.
In claim 2, lines 4-5, the claimed limitation “to generate positive ions and negative ions” should be changed to “to generate the positive ions and the negative ions” to refer to the positive ions and the negative ions taught in lines 2-3 of the claim.
In claim 2, line 7, the claimed limitation “a surface potential” should be changed to “the surface potential” to refer to the surface potential taught in line 6 of the claim.
Similarly, in claim 3, lines 3 and 5; claim 4, lines 3 and 5, the claimed limitation “a human body” should be changed to “the human body”.
Similarly, in claim 3, line 10; claim 4, line 10; claim 8, lines 4-5 and 6-7; claim 9, line 4 and 6-7; claim 10, lines 4 and 6-7, the claimed limitation “generation of positive ions and negative ions” should be changed to “the generation of the positive ions and the negative ions”.
Similarly, in claim 3, lines 11-12; claim 4, line 12; claim 8, lines 8-9; claim 9, line 8; claim 10, line 8, the claimed limitation “a surface potential” should be changed to “the surface potential”.
In claim 5, line 9, the claimed limitation “an ion generation operation” should be changed to “the ion generation operation” to refer to the ion generation operation taught in line 8 of claim 1.
In claim 6, line 4, the claimed limitation “a control pattern” should be changed to “the control pattern” to refer to the control pattern taught in lines 8-9 of claim 5.
Similarly, in claim 7, lines 3 and 8; claim 8, line 2; claim 9, line 2; claim 10, line 2, the claimed limitation “a control pattern” should be changed to “the control pattern”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 5 recites the limitation "a weather factor represented by acquired information". As the preceding limitation in lines 2-3 recites “acquires information representing a current condition at a position of a predetermined weather factor”, it is not clear if the underlined recitations are referring to the same. As such, there is insufficient antecedent basis for this limitation in the claim. It would be appeared that the intention for the limitation may be to refer to the predetermined weather factor of the preceding limitation. Examiner suggests an amendment to recite, “the predetermined weather factor represented by the acquired information” in order to maintain consistent throughout the claimed invention.
Similarly, claim 7, lines 8-9, recites the limitation "a weather factor represented by acquired information". The claim contains unclear elements as discussed in claim 6 above.  
Other dependent claims are rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayanagi (US 6,419,171).
As per claim 1, Takayanagi teaches a human body static electricity control device that controls static electricity on a human body and has a structure that is wearable on a human body (10, Fig. 1), the human body static electricity control device comprising:
an ion generation unit that generates ions (col. 7, lines 32-39: In FIG. 1, a wear-type of or wearable electricity removing instrument or tool on, which an operator can wear on his chest is shown. The static eliminator 10 with ionizing function which an operator 16 wears on his chest and the ions generated by the static eliminator are adapted to be sprayed or issued on his face or neck);
an ion discharge unit (70, 72) that discharges ions generated by the ion generation unit to a human body in a state where the static electricity control device is worn by the human body (Fig. 4; col. 7, lines 54-59: FIG. 4 shows an embodiment in which a static eliminator is accommodated in the operator pocket and electricity is removed from the operator body. In the embodiment, the static eliminator 10 which is accommodated in the pocket 15 on the clothes 14 sprays ions through clothes 14 on the body 16); and
a control unit (CPU 50, Fig. 7) that controls an ion generation operation in the ion generation unit.

As per claim 2, Takayanagi teaches generating positive ions and negative ions, and wherein the control unit causes the ion generation unit to generate positive ions and negative ions such that a positive potential and a negative potential alternately occur at a predetermined frequency as a surface potential of the human body or such that a surface potential of the human body is maintained at a predetermined potential (col. 11, line 61 – col. 12, line 10).

As per claim 3-4, Takayanagi teaches comprising a charging amount measuring device having a structure that is wearable on a human body, wherein the charging amount measuring device has a measuring unit that measures a surface potential of a human body in a state where the charging amount measuring device is worn by the human body, wherein the ion generation unit of the human body static electricity control device is capable of generating positive ions and negative ions, and wherein the control unit of the human body static electricity control device controls generation of positive ions and negative ions in the ion generation unit such that a surface potential of the human body is a predetermined potential based on a surface potential of the human body measured by the charging amount measuring device (col. 9, lines 7-12; col. 11, lines 3-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi (US 6,419,171) in view of Fang et al (CN 106405257).
As per claim 5, Takayanagi teaches generating positive ions and negative ions (col. 9, lines 7-12), and providing a control pattern that defines a control detail of an ion generation operation in the ion generation unit performed by the control unit (col. 8, line 55 – col. 9, lines 41: Referring now to FIGS. 8-11 showing flow charts for operation of the static eliminator according to the present invention, an operation will be explained. As shown in FIG. 8, in a main routine or task control, the control on three task 1 through 3, hereinafter described in detail, is carried out (Step 10)). 
Takayanagi does not explicitly teach comprising a mobile terminal that is capable of communicating with the human body static electricity control device, comprising a remote setting unit for controlling the human body static electricity control device via the communication. However, Fang teaches a mobile terminal that is communicating with the human body static electricity control device and comprising a remote setting unit for controlling the human body static electricity control device via the communication (Description: A, device connecting the wearable antistatic device worn on the human body, the wearable static-proof device and the mobile control terminal bidirectional wireless communication is connected, and on the mobile control terminal set alarm threshold, and the wearable antistatic device detects a human body real-time static content exceeds an alarm threshold, triggering an alarm prompting module sends out alarm signal through wireless communication; abstract: The system of the invention comprises at least one wearable antistatic device, wearable static-free device through the wireless communication module and the at least one movable control terminal connected with the mobile control terminal with static content display module and/or an alarm prompting module, movable control terminal is further provided with a discharge trigger module. The invention realizes the real-time detecting human body static content data statistical analysis, user can search different time points, different times and different places, different weather, human static content in the different cladding index by setting an alarm threshold for the static content numerical value surpasses the alarming prompt, when giving an alarm indication, the user can operate the mobile terminal for intelligently controlling the wearable device to release static electricity of human). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takayanagi with those of Fang in order to remotely control releasing static electricity from a human body.

As per claim 6-7, Fang teaches acquiring information representing a current condition at a position of a predetermined weather factor where the mobile terminal is located and controls the human body static electricity control device in accordance with a weather factor represented by acquired information (Description: 1, Preferably, in the human electrostatic detection and elimination device of intelligent monitoring and alarming method, in the step B, the movable control terminal data of wearable antistatic device detects for statistical analysis and by a movable control built in the terminal module may be static content display module at different time points and human body static content in different time period by the mobile control terminal is equipped with the locating module can be electrostatic on human body in static content display content module inquires the different location, by the mobile control terminal is equipped with the weather query module can be the static content display of static content module searching different weather, human static content by the mobile control terminal is equipped with the temperature inquiring module may be static content display module inquires different cladding index. Obviously, the user can search different time points, different time periods, different places, different weather, human body static content different cladding index, it can accumulate multiple environment and time state of static content. 2, by setting an alarm threshold value for alarming and prompting when the static content value overbalance, when giving an alarm indication, the user can operate the mobile terminal intelligent control release static electricity of human wearable device). Furthermore, Fang also teaches the system further comprising a server for controlling the human body static electricity control device via the communication (Description: in this embodiment can be worn on the human body one intelligent static-free for detecting real-time static content of human body and can release static electricity of human according to the instruction can be provided with a WIFI module capable of two-way connected with the network server in the intelligent wrist, namely intelligent antistatic through WIFI module detected by the real-time human body static content on network server, then removing network server invoking intelligent static-free wrist strap uploading of data by the wireless Internet module in intelligent mobile phone, then analysis summary on the intelligent mobile phone, the user can view data of the intelligent static-free detection through the display screen on the mobile phone, at the same time, when the intelligent static-measured human real-time static content exceeds the set alarm threshold by intelligent mobile phone sends out alarm information, the alarm information can be ring, information, such as voice reminding mode, the smart phone will discharge instruction to the network server by the touch screen on the smart phone function, intelligent static-obtaining the instruction from the network server, thereby performing discharge operation release static electricity of human body static elimination).

	As per claim 8-10, the claims disclose similar features as of claims 3-4, and are rejected based on the same basis as claims 3-4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456